91 F.3d 152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert Lee JACKSON, Plaintiff-Appellant,v.Bill SOWA;  Patricia Duplechan, Defendants-Appellees.
No. 95-17382.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided July 18, 1996.

Appeal from the United States District Court for the Eastern District of California, D.C. No. CV-95-00195-GEB;  Garland E. Burrell, District Judge, Presiding.
E.D.Cal.
AFFIRMED.
Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Robert Lee Jackson appeals pro se the district court's summary judgment in favor of defendant housing officials Bill Sowa and Patricia Duplechan in Jackson's action alleging unfair housing practices, defamation and slander.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo,  Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1995).


3
Jackson was twice referred to the same apartment owned by the Sacramento Housing and Redevelopment Agency at Las Victorianos Apartment Complex.  Each time the manager Bill Sowa told him that the referral was in error and the property was already rented.  The second time, according to Jackson's deposition, Sowa told him that he "didn't deal with niggers."


4
For purposes of this appeal we accept Jackson's deposition as true.  The deposition shows why Jackson has so patiently and tenaciously maintained that justice will be served only by a recognition of his case against Sowa and Sowa's superior.  The problem is that Jackson has not produced evidence that the apartment was, in fact, vacant.  The two referrals to it create suspicion.  They do not prove the case.  Consequently, the district court was not in error in granting summary judgment for the defendant.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3